DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
ART REJECTION:
Claim Rejections - 35 USC § 103
Claims 1-4,7-9,11-19, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curtis et al(USPGPUB 2016/0325680) in view of Nilsson et al(USPGPUB(2002/0113696).
  -- In considering claim 1, the claimed subject matter that is met by Curtis et al(Curtis) includes:
	1) obtaining information indicating a first parameter associated with the surroundings of the vehicle and sensed by at least one low power sensor, the low power sensor being associated with the vehicle is met by at least one set of sensors, included in the sensor module(100), which function to record measurements indicative of the vehicle environment(see: sec[0043]); and wherein the processing system of the sensor module functions to process the sensor measurements, and control sensor module operation, such as power consumption(see: sec[0044, lines 1-3]);
	2) triggering startup of at least one high power sensor when the first parameter has fulfilled a criteria, wherein the high power sensor consumes a larger amount of power than the low power sensor, and the high power sensor being associated with the vehicle or another vehicle is met by the hub determining an initiation event, and sending a control signal from the hub to the sensor module to switch the sensor module operation from a low power sleep mode, to a low power standby mode, and then sending a control signal so the sensor module to switch operation modes from the low power standby mode to the streaming mode(see: sec[0061]);
	3) obtaining information indicating at least a second parameter associated with the surroundings of the vehicle and sensed by the high power sensor is met by the sensor module streaming sensor measurements from the sensor module to the hub over the high bandwidth local network(see: sec[0061, lines 9-12]).
	- Curtis does not teach:
	1) the at least one low power sensor is intended to continuously and/or intermittently sense the first parameter;
	2) the at least one high power sensor is intended to sense the second parameter only when triggered.
	In related art, Nilsson et al(Nilsson) teaches an intrusion detector with power consumption control, and wherein, a sensor in the form of transmitter(3) and receiver(9) for a vehicle, is utilized at a low power level, in a continuous manner, so as to determine the presence of objects in a vehicle(see: Nilsson, sec[0037-0043]).  And when a comparison determines that a predefined threshold is exceeded, the sensor output power is increased, and an alarm is activated(see: sec[oo43]).
	Since the use of low power level in a continuous manner is well known, as taught by Nilsson, it would have been obvious to one of ordinary skill in the art, before the 
  -- Claim 2 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) analyzing the first and second parameters to determine at least one of: a position in the surroundings where the first and second parameters have their origin, and a distance (d) from the vehicle to the position the processing of sensor measurements including determining a distance from the vehicle to the position being met by interpreting sensor measurements to detect objects measurements, including object presence proximal to the vehicle, thereby indicating object distance(see: secs[0093-0094]).
  -- Claim 3 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) informing a user of the vehicle about the first and second parameters is met by the sensor measurements being processed, and output to a user via user stream, processed sensor measurements acquired by the same or similar sensors, as well as sensor measurements of differing types(see: secs[oo33; 0089-0091, 0120]).
  -- Claim 4 recites subject matter that is met as discussed in claim 1 above, as well as:
1) triggering an alarm associated with the vehicle when the first parameter has fulfilled the criteria is met by the alerts being generated based on first set of video frames overlaid on a subsequent set of video frames, which allow sensor data to be provided to users based on real time vehicle environment data(see: sec[oo33]), wherein the sensor measurements are automatically analyzed, and annotated, so as to indicate the actions or items of interest on the user view of a user device(see: sec[oo76]).
  -- Claim 7 recites subject matter that is met by Curtis, as discussed in claim 1 above, except for:
	1) the criteria is at least one of:
		i) that the first parameter has reached or exceeded a threshold,
and
		ii) that the first parameter substantially matches a predetermined parameter.
	Although not specifically taught by Curtis, use of systems which determine when sensor threshold is reached or exceeded, in a vehicle monitoring system is well known.  In related art, Nilsson et al(Nilsson) teaches an intrusion detector with power consumption control, and wherein, a sensor in the form of transmitter(3) and receiver(9) for a vehicle, is utilized at a low power level, in a continuous manner, so as to determine the presence of objects in a vehicle(see: Nilsson, sec[0037-0043]).  And when a comparison determines that a predefined threshold is exceeded, the sensor output power is increased, and an alarm is activated(see: sec[oo43]).
	Since the monitoring of parameters for a vehicle, in which the parameter has reached or exceeded a threshold is well known, as taught by Nilsson, it would have been 
  -- Claim 9 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the first parameter is at least one of: sound, motion, smoke is met by is met by the sensors including microphones, and proximity sensors(see: sec[0043]), which would have been utilized to sense sound and motion;
	2) the second parameter is at least one image is met by the cameras included in the sensors(see: sec[oo43]), which would have been utilized to capture at least one image.
  -- Claim 11 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the at least one of the low and high power sensors is mounted at least partly on the outside of the vehicle is met by the sensor modules(100) being located on the rear exterior of the vehicle, as seen in figure 3.
  -- Claim 12 recites apparatus that substantially corresponds to the method of claim 1 above, and therefore, is met by Curtis, for the reasons as discussed in claim 1 above.
  -- Claim 16 recites essentially the same subject matter as that of claim 1, and therefore, is met for the reasons as discussed in the rejection of claim 1 above, as well as:
	1) memory storing instructions is met by the computer readable memory storing computer0readable instructions(see: Curtis, sec[0149]).
-- Claim 17 depends from claim 16, and recites substantially the same subject matter as that of claim 2.  Therefore, Claim 17 is met for the reasons as discussed in the rejection of claims 2 and 16 above.
  -- Claim 18 depends from claim 16, and recites substantially the same subject matter as that of claim 3.  Therefore, Claim 18 is met for the reasons as discussed in the rejection of claims 3 and 16 above.
  -- Claim 19 depends from claim 16, and recites substantially the same subject matter as that of claim 4.  Therefore, Claim 19 is met for the reasons as discussed in the rejection of claims 4 and 16 above.
  -- Claim 22 depends from claim 16, and recites substantially the same subject matter as that of claim 7.  Therefore, Claim 22 is met for the reasons as discussed in the rejection of claims 7 and 16 above.
  -- Claim 23 depends from claim 16, and recites substantially the same subject matter as that of claim 9.  Therefore, Claim 23 is met for the reasons as discussed in the rejection of claims 9 and 16 above.
  -- Claim 24 depends from claim 16, and recites substantially the same subject matter as that of claim 11.  Therefore, Claim 20 is met for the reasons as discussed in the rejection of claims 11 and 16 above.
Claims 5-6, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curtis et al(Curtis) in view Nilsson et al(Nilsson) and further in view of Lu et al(USPGPUB 2019/0283709) .
  -- Claim 5 recites subject matter that is met by Curtis in view of Nilsson, as discussed in claim 1 above, except for:
1) triggering at least one other vehicle to activate its associated alarm when the first parameter has fulfilled the criteria.
	Although not specifically taught by Curtis, use of vehicle alarm systems which cause triggering of alarms of other vehicles is well known.  In related art, Lu et al(Lu) teaches a theft deterrent system for connected vehicles based on wireless messages, wherein, vehicles(123) are connected, such that when an ego vehicle(123A) broadcasts a BSM that indicates a possible crime, remote vehicles(123) which receive the BSM are caused to trigger their alarm systems(143) (see: Lu, secs[oo84-oo87]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the notification system(198), including BSM of Lu, into the system of Curtis, since this would have helped ensure that nearby vehicles would have been coordinated in an attempt to enhance the notification of potential alarm situations of any one particular vehicle.
  -- Claim 6 recites subject matter that is met by Curtis, as discussed in claim 1 above, except for:
	1) obtaining information indicating that the first parameter has been sensed and fulfilled the criteria for at least one other vehicle;
	2) determining that there is a likelihood of a security breach when the criteria has been fulfilled for at least two vehicles;
	3) triggering the vehicle and the at least one other vehicle to activate their associated alarms when the likelihood is determined.
	Use of system which monitor vehicles and parameters for security breach, in the same manner as that of the claimed subject matter is well known.  In related art, Lu teaches a system for monitoring vehicles, wherein an ego vehicle(123A), determines 
	As well, as discussed in claim 5 above, Lu teaches that vehicle alarm systems which determine potential crimes or breach in security, and thereby causing notification of adjacent vehicles, and causing them to activate their associated alarms is well known(see: Lu, secs[oo84-oo87]).
	Since the above stated claimed subject matter is well known, as taught by Lu, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the memory(127), including BSM data(195), and as well, the cameras(185) and nearby vehicles(123) of Lu, into the system of Carter, since this would have helped ensure the verification of actual crimes, by comparing data from separate vehicles, which would have been inherent, upon the police or owner receiving images and data from different vehicles.
  -- Claim 20 depends from claim 16, and recites substantially the same subject matter as that of claim 5.  Therefore, Claim 20 is met for the reasons as discussed in the rejection of claims 5 and 16 above.
-- Claim 21 depends from claim 16, and recites substantially the same subject matter as that of claim 6.  Therefore, Claim 21 is met for the reasons as discussed in the rejection of claims 6 and 16 above.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curtis et al(Curtis) in view of Nilsson et al(Nilsson), and further in view of Examiner’s statement of Official Notice.
  -- With regards to claim 10,
	- Curtis does not teach:
	1) the low power sensor is at least one of: a microphone, a gyroscope, a smoke detector, an Infrared detector;
	2) the high power sensor is at least one of: an image sensor, a radar, a lidar.
	Curtis does however teaches a set of sensors which function to record measurements indicative of the vehicle environment.  In particular, Curtis teaches the use of cameras, radar transceivers, microphones, gyroscopes for the purpose of sensing the surrounding environment of the vehicle(see: sec[0043]), however, Curtis does not teach, which sensors would have been designated as low power sensors and which would have been high power sensors.  The examiner takes Official Notice that in the vehicle sensor art, use of microphones, gyroscopes, smoke and infrared detectors as low power sensors, is well known.  As well, the examiner takes Official Notice that in the vehicle sensor art, use of image sensors, radar, and lidar as high power sensors also well known. 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the microphones, gyroscopes, 

REMARKS:
Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive.
APPLICANT’S ARGUMENTS:
	1) “Curtis discloses a sensor module(100), see [0041]) and fig. 2………..Triggering analysis and activation of an alarm as disclosed by Nilsson is different from the claimed invention where the high power sensor is triggered to actually start up and operate, then introducing the second parameter.”	
	Applicant is arguing that the prior art to Nilsson does not teach the subject matter of claim 8.  Applicant is reminded, applicant’s limitation is in the alternative.  The prior art need only teach one or the other limitation, in order to meet the claimed subject matter.  As stated in the art rejection above, Nilsson et al(Nilsson) teaches an intrusion detector with power consumption control, and wherein, a sensor in the form of transmitter(3) and receiver(9) for a vehicle, is utilized at a low power level, in a continuous manner, so as to determine the presence of objects in a vehicle(see: Nilsson, sec[0037-0043]).  This meets the claimed limitation of the low power sensor continuously sensing the first parameter.  In view of this, applicant’s argument is not deemed persuasive. 
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959.  The examiner can normally be reached on 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DARYL C POPE/Primary Examiner, Art Unit 2687